Proceeding pursuant to CPLR article 78 to review a resolution of the respondent Kings Park Central School District, which, after a hearing pursuant to Civil Service Law § 75, found the petitioner guilty of certain charges of misconduct and dismissed him from his position as a custodian.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Based on our review of the record, we find that the factual findings made by the Hearing Officer and adopted by the school district’s resolution were based upon substantial evidence (see, CPLR 7803 [4]; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). Brown, J. P., Fiber, Kooper and Balletta, JJ., concur.